Kinmonth, J.
(dissenting). I agree with the majority in the historical background of actions to settle title of land but cannot agree with its decision. Merely being fortified with a long line of cases originating in the Superior Court and the Court of Common Pleas is not determinative of the question whether the Circuit Court also has jurisdiction over cases to settle title to land. I feel that it does up to the limit of its jurisdiction.
Sections 47-31 and 47-32 of the General Statutes have remained substantially the same for many years and merely refer to “the court.” In Miles v. Strong, 68 Conn. 273, 286, in discussing the original act (Public Acts 1893, c. 66), the court stated: “[I]t does not provide in what court the proceedings shall *22be brought, whether in the Superior Court or in some of the inferior courts; nor in what county, whether that where the property lies, or that wherein the parties or some of them reside; nor how the jurisdiction of the inferior courts is to be determined, whether by the value of the property described in the complaint, or otherwise. In these and other respects the Act is very loosely and carelessly drawn, and may require amendment, but the purpose of its enactment is tolerably clear, and effect ought to be given to its provisions .... "We think the legislature in this Act intended to clothe the Superior Court and the inferior courts having common law powers, with power to hear and determine cases of this kind, if in other respects within their jurisdiction according to existing laws; and that the word ‘court’ ... is to be construed just as if it was qualified by the name of some specific court; the word ‘court,’ when so read, unquestionably means the tribunal, and not merely the judge thereof.” Although the original act has been amended, as stated in the majority opinion, the legislature has still not specified that any particular court or courts shall have exclusive jurisdiction. General Statutes § 52-2a.
Our former municipal courts were courts of limited jurisdiction, whereas the Circuit Court has general jurisdiction subject only to the limitations imposed by the legislature and is a court of record within the judicial structure of the state of Connecticut. Section 52-2a gives the Circuit Court jurisdiction, “but not including those actions which by statute are triable only by the superior court or the court of common pleas or by a judge of one of said courts.” As noted above, § 47-31 does not say what court or courts shall have jurisdiction, and therefore we must look elsewhere. In § 52-42, we find: “Civil actions wherein the title to land is to be tried and *23determined . . . shall be brought and tried in the county . . . and, if brought before the circuit court, in the circuit, within which the land lies . . . .”12 This section specifically gives the Circuit Court jurisdiction over eases involving the title to land. Since the legislature has not made cases involving the settlement of title to land triable only by the Superior Court or the Court of Common Pleas, it follows that the Circuit Court has jurisdiction within the limits prescribed by statute. See Martin v. South Norwalk Savings Bank, 72 Conn. 698, in which an action to quiet title was brought to the District Court of Waterbury under a statute similar to § 52-42.
The question may arise, how we can determine whether an action to quiet title returnable to the Circuit Court comes within its jurisdiction of $7500, when the complaint mentions no ad damnum? Under § 47-31, the defendant must set out in his answer the interest he claims. If his claim is beyond the monetary jurisdiction of the Circuit Court, then the action may be transferred to the proper court under § 52-32.
I therefore conclude that the Circuit Court has jurisdiction over actions to settle title to land.

 The majority opinion refers to § 52-28 of the General Statutes, but I feel it has omitted one important word, “may.” Section 52-28 states that the action “may” be brought, and deals only with the concurrent jurisdiction of the Superior Court and the Court of Common Pleas. The section does not use the word “shall.”